Citation Nr: 0827406	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-32 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pulmonary embolus.  

2.  Entitlement to service connection for residuals of a deep 
vein thrombosis of the left leg.  

3.  Entitlement to an initial compensable rating for 
residuals of a myocardial infarction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for residuals of a 
pulmonary embolus and residuals of a deep vein thrombosis of 
the left leg and awarded service connection and assigned a 0 
percent disability rating for residuals of a myocardial 
infarction, effective June 1, 2003.  The Board remanded these 
claims for additional development in April 2007 and November 
2007.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
residuals of a pulmonary embolus.  

2.  The veteran's residuals of a deep vein thrombosis of the 
left leg were at least as likely as not the result of his 
period of active service.  

3.  Since June 1, 2003, the effective date of service 
connection, the veteran's residuals of a myocardial 
infarction have been manifested by no more than 9.5 METs with 
evidence of dyspnea.  


CONCLUSIONS OF LAW

1.  The veteran's claimed current residuals of a pulmonary 
embolus were not incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

2.  The veteran's current residuals of a deep vein thrombosis 
of the left leg were incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

3.  The criteria for 10 percent rating for residuals of a 
myocardial infarction have not been met since June 1, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code (DC) 7006 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran's residuals of 
a pulmonary embolus and residuals of a deep vein thrombosis 
of the left leg, however, are not diseases subject to 
presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Residuals of a Pulmonary Embolus 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's service medical records show him complaining of 
chest pain of unknown etiology in June 1984.  He was 
hospitalized for an acute pulmonary embolus from September 
1984 to October 1984 and received anticoagulation therapy.  
In an October 1984 medical report, he was diagnosed with 
multiple pulmonary nodules.  He was treated for an acute 
pulmonary embolus in January 1985, and the physician later 
noted it to be resolved.  At his February 2003 separation 
examination, the veteran made no complaints regarding his 
lungs.  The examiner noted that the veteran no longer had 
pulmonary embolus and lung nodules.  His chest and lungs were 
otherwise found to be normal.  

There are no post-service medical records showing any 
residuals of a pulmonary embolus.  VA examinations dated in 
April 2003 and January 2008 found no further pulmonary 
emboli.  Chest x-rays and pulmonary function tests showed no 
physiologic or pathologic residuals secondary to the 
pulmonary embolus that had occurred in service.    

Absent evidence of a current disability, service connection 
for residuals of a pulmonary embolus must be denied.  There 
is no competent medical evidence of record that demonstrates 
the presence of disabilities related to a pulmonary embolus.  
In addition, the service medical records show that the 
veteran was treated for a pulmonary embolus on a few 
occasions in his approximately twenty years of active 
service.  The evidence shows that the pulmonary embolus 
healed without residual complication prior to his separation 
and the in-service medical evidence does not show a diagnosis 
of any chronic condition.  Because no residuals of a 
pulmonary embolus have been currently diagnosed in this case, 
the Board finds that service connection for residuals of a 
pulmonary embolus is not warranted.  

The Board has considered the veteran's claim that he has 
residuals of a pulmonary embolus related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has any disability manifested by residuals of a 
pulmonary embolus.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Residuals of a Deep Vein Thrombosis of the Left Leg 

The veteran's service medical records show that he received a 
left leg venogram in September 1984.  He was treated for deep 
vein thrombosis of the left lower extremity from September 
1984 to November 1984.  An in-service medical report shows 
that the veteran was requesting support stockings for his 
deep vein thrombosis.  In a July 1987 medical report, the 
veteran was found to have recurrent venous stasis.  A 
November 1988 medical report found that he was in a 
hypercoagulable state and he was diagnosed with antithrombin 
III deficiency.  The examiner found that the antithrombin III 
deficiency was responsible for his pulmonary embolus and deep 
vein thrombosis.  The February 2003 separation examination 
reflects that the veteran had deep vein thrombosis on the 
right lower extremity, but his lower extremities were 
otherwise found to have no abnormalities.  

On VA examination in January 2008, the circumference of the 
veteran's left calf was found to be 17 inches, and his left 
calf was nontender to palpation.  Dorsalis pedis pulse was 
2+, and posterior tibial pulse was 1+.  His skin was warm and 
dry, and there was stasis pigmentation of the shins and on 
the entire leg.  He had board-like edema.  The examiner 
reviewed the entire claims file and diagnosed the veteran 
with post-phlebitic syndrome with stasis dermatitis.  He 
opined that the veteran's post-phlebitic syndrome was a 
residual and was secondary or due to his prior deep vein 
thrombosis of the left leg that occurred in service in 1984 
due to antithrombin III deficiency.  He explained that the 
medical literature shows that 28 percent of people who had 
prior deep vein thrombosis developed post-phlebitic syndrome 
because the venous insufficiency arose as a result of damage 
to the venous system from the deep vein thrombosis.  He also 
found that the veteran demonstrated clinical signs and 
symptoms consistent with post-phlebitic syndrome such as 
pain, edema, venous skin ulcers, and changes in skin 
pigmentation.    

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the January 2008 VA medical opinion 
finding a nexus between the veteran's residuals of a deep 
vein thrombosis of the left leg and his period of active 
service is probative because the VA examiner supported his 
opinion with an adequate rationale, comprehensive review of 
the entire claims file, and a thorough physical examination.  
Furthermore, there are no contrary medical opinions of 
record.

The competent evidence of record shows that it was at least 
as likely as not that the veteran's residuals of a deep vein 
thrombosis of the left leg were related to service.  
Therefore, the Board concludes that service connection for 
residuals of a deep vein thrombosis of the left leg is 
warranted.  

Resolving all doubt in favor of the veteran, the Board 
concludes that the residuals of a deep vein thrombosis of the 
left leg were incurred during active service.  Therefore, 
service connection for residuals of a deep vein thrombosis of 
the left leg must be granted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7006, a 10 percent rating contemplates 
a workload of greater than 7 METs but not greater than 10 
METs which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  A 30 percent 
rating contemplates a workload of greater than 5 METs but not 
greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating contemplates 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 percent to 50 
percent.  Finally, a 100 percent rating contemplates 
documented myocardial infarction resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, DC 7006.  

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).  

On VA examination in April 2003, the veteran reported 
suffering from a myocardial infarction in 1988.  He stated 
that he recovered from it and was currently not on any 
treatment for it.  Examination revealed no angina.  There 
were no heart murmurs and auscultation showed regular rhythm.  
An electrocardiogram showed sinus bradycardia.  The diagnosis 
was status post myocardial infarction in 1988 with no present 
angina.  

At a February 2008 VA examination, the veteran had no current 
complaints about his heart.  He reported that he was 
currently not very active and never had chest pains.  He did 
complain of getting dyspnea on exertion with long-distance 
walking, but stated that it resolved quickly.  He had no 
syncope or presyncope but reported occasionally getting a 
"funny feeling" that would occur during exercise tolerance 
tests (ETTs) with premature ventricular contractions.  His 
cardiovascular examination was normal, and his ETT showed a 
negative stress test with 9.5 METs.  The examiner found a 
history of single vessel thrombus with recannulization by 
cardiac catheterization presumed due to antithrombin III 
deficiency, no symptoms of angina, no documentation of 
ejection fraction but excellent functional capacity equal to 
9.5 METs on ETT, and no evidence of coronary artery disease.  
The veteran was not on any cardiac medications.  

Based on the evidence, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the requirements 
for a 10 percent rating under the criteria of DC 7006 have 
been met because the veteran's METs was 9.5 and there was 
evidence of dyspnea.  Based on the above findings, however, 
the preponderance of the evidence shows that a higher rating 
is not warranted.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2006 and March 
2006; a rating decision in June 2003; a statement of the case 
in September 2003; and a supplemental statement of the case 
in March 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for residuals of a pulmonary embolus is 
denied.  

Service connection for residuals of a deep vein thrombosis of 
the left leg is granted.  

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for residuals 
of a myocardial infarction is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


